Title: From George Washington to Nicholas Cooke, 21 March 1776
From: Washington, George
To: Cooke, Nicholas

 

Sir
Cambridge March 21. 1776

Your favours of the 18 & 19 Instant I received and am extremely sorry to hear that your Militia are so deficient in Arms—I fear the misfortune is too common, nor do I know how It will be remedied—In this Army, Although I have pursued every mode I cou’d devise for procuring them, there is still a great deficiency & a considerable number of men without any in their hands. The peculiar situation of Rhode Island & Its extensive Sea coast had not escaped my mind, I well know the Enemy have It in their power to do It considerable damage unless there is a Sufficient force to repel their attempts—But I do not apprehend that they have It in view—It is the opinion of the General Officers here, that their destination is against New York, the importance of which, as It secures the free communication between the Northern & Southern Colonies and will prevent them from possessing Hudsons river and from having an easy pass into Canada, makes It absolutely necessary for the whole of this Army, which is but inconsiderable, except that part of It, which will be left here to secure the Stores, Barracks & other public property to be marched from hence for Its defence with all possible expedition—It is an Object that commands our first attention, and If lost will be of the most fatal consequence to us in the present unhappy & Interesting struggle—But lest any Hostile attempts shou’d be intended against you, I shall Order the Officers commanding Brigades, If they have Intelligence of an Invasion upon their march, forthwith to return to your succour, and will also direct the Officer who will remain here with the Troops under his command to do the same when ever necessity shall require It.
Agreable to the request made by you & your Honourable General Assembly, I will with cheerfulness and pleasure direct some of the last divisions to goe the Route you wish, If they can be accomodated with sufficient covering & provision, and shall ever be ready & happy to render the Colony of Rhode Island or any other place, any services in my power, that may be compatible with the General good. I am Sir with Sentiments of the highest regard Your & their most Obedt Servt

Go: Washington

